Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 11/20/2018.
Status of Claims
This action is in reply to the amendments filed on 04/11/2022.
Claims 1-4, 6-9, 11-14, and 16-19 are currently pending and have been examined.
Claims 1 and 11 have been amended.
Claim 10 has been cancelled.
Claims 1-4, 6-9, 11-14, and 16-19 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 04/11/2022 have been fully considered but they are not persuasive.
Applicant’s argues that Masaru does not teach the amended limitations because “the amount of rust removing execution is decided in proportion to time during which the vehicle has been parked.” Masaru determines the amount of rust buildup as a function of the time parked so the applicant is arguing “in proportion to time” without the context of what that time is an approximation for. The examiner has mapped sections of Masaru from page 6 of the previously provided English translation to show how for 3 different rusting amounts (large, medium, or small) different braking force is used to completely remove the rust which is proportional to the amount of rust (large force for large amount of rust, medium force for medium amount of rust, and small force for small amount of rust.) Therefore the applicant’s arguments in regards to Masaru are not persuasive.
Applicant also argues that the examiner has not reasonably show that though implicit or inherent disclosure that Kim would allow one having ordinary skill in the art to have applied a proportional breaking force for a proportional rust removal amount. Kim establishes that when there is rust to remove, there must be a tradeoff of regenerative and frictional braking such that the overall breaking needs of the vehicle are met as well as allow for increased frictional breaking to remove the rust. The act of adjusting the ratio means that the frictional brake amount (force) and the applied hydraulic pressure are being increased. In paragraph [0038] Kim states “That is, in a case of a vehicle performing a fuel-efficiency centered gradual braking (weak braking), since the hydraulic pressure braking quantity is decreased, a surface correction operation of a disk and a pad is insufficient, and thus it is difficult to remove rust generated on the disk as illustrated in FIG. 2, and a correction of a disk thickness change and a brake torque change is not performed, and thus a brake judder is generated.” Kim clearly establishes that a tradeoff between regenerative braking and hydraulic breaking is required to remove rust (i.e. that the amount of hydraulic breaking must go up.) and also establishes that too small an amount of hydraulic breaking does not remove enough rust. If a small amount of regenerative breaking is not sufficient, the only logical conclusion to draw would be that the force of the hydraulic breaking would need to be increased to be able to remove an increased amount of rust. Therefore the examiner maintains that the teachings of Kim would allow one having ordinary skill in the art to have arrived at the claimed invention.
	Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
	The proper ordering of the claims should be 1, 2, 4, 5, 7, 8, 3, 6, 9, 10, 11, 12, 14, 15, 17, 18, 13, 16, and 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9, 11-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungdahl (U.S. Pub. No. 2013/0023382) in view of Doura (JP 2008101654), Tsurumi (JP2006103630), Masaru (JP2012126288), and Kim (U.S. Pub. No. 2017/0259671).
Regarding claim 1:
Ljungdahl teaches:
An apparatus for removing rust on a brake disk (A device for removing rust on a brake disk of a wheel brake [abstract]), comprising:
 an environment information acquisition unit (Control unit 1 [0005]) configured to acquire environment information (time information such as, for example, information concerning the operating time of the vehicle [0007]; examiner is interpreting the passage of time to constitute “environmental information” as it is independent of the vehicle.; Control unit 1 reads in individual sensor signals P.sub.1-P.sub.N [0020]; The condition "wet" is normally detected with the aid of a rain sensor. [0005]);
a controller (a control unit) configured to perform a function of calculating an amount of generated rust (a control unit which automatically activates a wheel brake if at least one vehicle parameter satisfies a particular predefined activation condition [0007]; examiner is interpreting this value to be a value that is meant to equate to “an amount of generated rust” that would form upon reaching the activation condition for that value.) using the environment information (time information such as, for example, information concerning the operating time of the vehicle [0007]; examiner is interpreting the passage of time to constitute “environmental information” as it is independent of the vehicle.), and controlling the rust removal depending on whether or not the amount of generated rust exceeds a preset reference value (If at least one of the vehicle parameters satisfies a particular predefined activation condition, the rust removal function according to the present invention is performed by applying the brake shoes to the brake disks with a light brake pressure. This simply polishes away the rust present on the brake disk. This invention is in particular advantageous for electric and hybrid vehicles, since the hydraulic wheel brakes are used less often in these vehicles. [0007]);
and a driver (fig. 1; a brake actuator 5 such as, for example, a hydraulic pump. [0017]) configured to drive a brake system of a vehicle under the control of rust removal (If the activation condition is satisfied, brake actuator 5 is activated by control unit 1 via a control line 4 and automatically builds up a predefined brake pressure on wheel brakes 13, so that brake shoes 11 are applied to brake disks 12 and they simply abrade away the rust. The brake pressure is maintained for a predefined period of time. [0020]).
Doura also teaches:
an environment information acquisition unit (A weather information acquiring means (S31,S331,S332,S341,S342) [0005]) configured to acquire environment information (A weather information acquiring means (S31,S331,S332,S341,S342) for acquiring weather information around a current position of the vehicle during a lapse time from a previous off time of the ignition switch 15 to a current time ; A weather determining means (S 333, S 343) for determining whether or not the vicinity of the current position is a weather liable to generate rust in the elapsed period based on the acquired weather information around the current position, and an elapsed time calculating means (S 352) for calculating an elapsed time from the previous off time of the ignition switch to the current time ; In this case, it is judged that the weather determining means is a weather easily generating rust, and when the elapsed time exceeds a determination time, an estimation means (S 36) for estimating that rust is generated in the disk rotor is provided. [0005];  can be connected to a weather server 20 that provides weather information via the Internet 19 [0013]);
Ljungdahl doesn’t explicitly teach, however Doura teaches:
a controller configured to perform a function of calculating an amount of generated rust (the brake ECU 12 executes the rust generation estimation state program (S36) shown in FIG. 7 [0024]; multiplying the elapsed time by the amount of occurrence of rust at the current position of the vehicle [0025]) using the environment information (and reads out the rust generation estimation state A, the rust generation estimation state B, and the rust occurrence time lapse state stored in the memory (S 361). [0024]; If rain has fallen down, the rust generation estimated state A flag is set (S 334) [0015]; If a predetermined humidity is exceeded, the flag is set to "B" (S 344) [0017]), and [controlling the rust removal depending] on whether or not the amount of generated rust exceeds a preset reference value (It is judged whether or not the state is a rust generation estimated state, or a rust generation estimated state B, and a rust generation time period (S362). If an affirmative determination is made, the rust generation estimation state flag is set (S 363) [0024]; Although not actuating the rust removal, it would be obvious to combine a braking method for removing rust with the rust determining system of Doura.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ljungdahl to include the teachings as taught by Doura to provide “a rust generation estimation device for a brake for a vehicle capable of estimating rust generation on a disk rotor of a brake based on weather information during a period of time when a vehicle is left” [Doura, 0004] which can account for multiple factors that could lead to rust buildup that would not be readily apparent to a driver.
Ljungdahl in view of Doura doesn’t explicitly teach, however Tsurumi teaches:
wherein an amount of hydraulic braking is increased (if an affirmative determination is made in step 13, that is, if it is determined that rust has occurred in all or part of the disk rotors 56, 58, 60, 62, the process proceeds to step 14. In step 14, when the driver operates the brake pedal 24, the EVECU 38 has priority over the in-wheel motor including the drive motors 72, 74, 76, 78, etc., and the cylinders 40, 42, 44, 46 and the brake caliper 48, A process using a disc brake composed of 50, 52, 54, etc. is performed. Accordingly, when an affirmative determination is made in step 13, the regenerative brake is temporarily stopped and the friction brake is preferentially used. [page 6]; examiner is interpreting the use of friction brakes and cancelling of regen brakes as “an amount of hydraulic braking is increased”.) as much as the amount of generated rust (In the subsequent step 15, the EV ECU 38 determines whether or not the rust of all the disk rotors 56, 58, 60, 62 has been removed. If it is determined that rust has not been completely removed (NO determination), the process returns to step 14 to continue the rust removal process. In contrast, if it is determined in step 15 that rust has been completely removed in all the disk rotors 56, 58, 60, 62 (YES determination), the rust removal process shown in FIG.  As described above, in this embodiment, rust is generated on all of the plurality of wheels (disc rotors 56, 58, 60, 62), and then the in-wheel motor (regenerative brake) and the disc brake (friction brake) are used. Since it becomes the structure which returns to cooperative regeneration, rust does not remain in either, Therefore, uniform braking without a bias can be performed. [page 7]; examiner is interpreting the checking and reapplication if there is still remaining rust as “increasing the friction braking as much as the rust” since the friction braking is limited to only what is required for complete removal to limit the amount of lost energy to heat.) for a preset time (In the subsequent step 15, the EV ECU 38 determines whether or not the rust of all the disk rotors 56, 58, 60, 62 has been removed. If it is determined that rust has not been completely removed (NO determination), the process returns to step 14 to continue the rust removal process. [page 7]; the examiner is interpreting the timing of loops where the program go from step 14 (cleaning) to step 15 (checking) as some predetermined time set up by the program.) immediately after the vehicle starts (The rust removal process shown in the figure is performed, for example, when the vehicle is started. [page 5]) when a regenerative braking is limited (when an affirmative determination is made in step 13, the regenerative brake is temporarily stopped and the friction brake is preferentially used. [page 6]) in order to remove rust on the brake disk (As a result, the rust generated in the disk rotors 56, 58, 60, 62 is removed by the friction material being pressed by the cylinders 40, 42, 44, 46, [page 6]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ljungdahl in view of Doura to include the teachings as taught by Tsurumi to provide “to provide a vehicular braking control device capable of jointly using a
regenerative brake and a friction brake for braking each wheel, and preventing degradation of the braking force and generation of the vibration and squeaking attributable to the rust by removing the rust generated on a disk rotor in an early stage” [Tsurumi, abstract] which can keep the brake rotors in optimal condition by being proactive about removing rust buildup early.
Ljungdahl in view of Doura and Tsurumi doesn’t explicitly teach, however Masaru teaches:
and wherein an amount of rust removal is predicted by calculating an amount of applied hydraulic pressure whenever the hydraulic braking is performed (The above-described braking control unit 47 further includes the friction surface of the disc rotor 15 estimated by the rusting amount estimation unit 49 when the vehicle starts for the first time after the ignition switch 43 changes from OFF to ON (at the first start). The disc brake 19 performs braking control for rust removal in which the disc brake 19 generates friction braking force with an amount quantitatively determined according to the rusting amount of 15A. [page 4]; examiner notes that the hydraulic pressure is equivalent to the friction braking force as is known by a person having ordinary skill in the art.),
and wherein the amount of rust removal (If the determination of the amount of rusting is large (Yes at step S33), the disc brake 19 performs a process of generating a friction braking force that is 100% of a predetermined starting braking force (step S36). Thereby, when the rusting amount of the friction surface 15A is large, the rusting of the friction surface 15A by friction by the maximum braking at the start is efficiently and effectively performed, and the rusting amount of the friction surface 15A is large. [page 6]; When the rusting amount of the friction surface 15A is medium, rust removal of the friction surface 15A due to friction by the braking force at the time of starting is smaller than in the case of being large [page 6]; As described above, when the amount of rusting is small, the braking force at the time of starting is lower than the maximum value (n%), and the braking at the time of starting is completed at a low vehicle speed. Deterioration of energy economy is further reduced while ensuring that the process is performed in a short time. [page 6]) is proportional (as cite supra, depending on rusting amount (high, medium, or low, the resultant frictional braking force is proportional to the rusting amount in order to fully remove the rust.)) to the amount of hydraulic braking (when the rusting amount of the friction surface 15A is large, the rusting of the friction surface 15A by friction by the maximum braking at the start is efficiently and effectively performed [page 6]; examiner notes that friction braking is the hydraulic breaking.) and the amount of applied hydraulic pressure (when the rusting amount of the friction surface 15A is large, the rusting of the friction surface 15A by friction by the maximum braking at the start is efficiently and effectively performed [page 6]; examiner notes that the hydraulic pressure of the brakes is proportional to the breaking force.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ljungdahl in view of Doura and Tsurumi to include the teachings as taught by Masaru because “When the rusting amount of the friction surface 15A is medium, rust removal of the friction surface 15A due to friction by the braking force at the time of starting is smaller than in the case of being large, and in this case also after the vehicle starts When the brakes are operated for the first time, sufficient rust removal is ensured in a short time. By limiting the starting braking force to a value lower than the maximum value in this way, drag resistance due to braking is reduced as compared with the case where starting braking is performed at the maximum value, and deterioration of energy economy is reduced.” [Masaru, page 6].
Kim also teaches:
and wherein the amount of rust removal is proportional to the amount of hydraulic braking and the amount of applied hydraulic pressure (According to various embodiments of the present invention, it is possible to remove rust from the surface of the disk through the friction between the disk and the pad while the vehicle brakes by analyzing a braking pattern of a driver and adjusting a ratio of the regenerative braking quantity and the hydraulic pressure braking quantity, and to stabilize a frictional coefficient of the pad. [0020]; That is, in a case of a vehicle performing a fuel-efficiency centered gradual braking (weak braking), since the hydraulic pressure braking quantity is decreased, a surface correction operation of a disk and a pad is insufficient, and thus it is difficult to remove rust generated on the disk as illustrated in FIG. 2 [0038]; examiner is interpreting the above to signify that under normal regenerative braking circumstances, there is not enough hydraulic braking pressure to effectively remove rust, therefore the pressure of the hydraulic brakes are increased to effectively remove rust indicating that rust removal is proportional to hydraulic braking forces.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ljungdahl in view of Doura, Tsurumi, and Masaru to include the teachings as taught by Kim to “solving a dissatisfaction matter of the driver, such as a brake judder and squeal noise, caused by a problem of the surfaces of the brake disk and the brake pad. [Kim, 0055]” which results in safer and more consistent operation of the brakes.
Regarding claim 2:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 1, upon which this claim is dependent.
Ljungdahl further teaches:
wherein the environment information is generated by using a measuring sensor (fig. 1, sensors S1-Sn installed in controller 1; The condition "wet" is normally detected with the aid of a rain sensor. [0005]) installed in the environment information acquisition unit (fig. 1, controller 1).
Doura further teaches:
wherein the environment information is generated by using a measuring sensor (navigation ECU 14 is connected to a global positioning system (hereinafter, referred to as "GPS") 21 so that the present position of the vehicle can be grasped; navigation information such as the current position of the vehicle, the distance from the coastline of the current position, and the current time, the previous off time of the ignition switch [0014]) installed in the environment information acquisition unit (navigation ECU 14 [0013]).
Regarding claim 3:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 1, upon which this claim is dependent.
Doura further teaches:
wherein the environment information is acquired from a weather center (A weather information acquiring means (S31,S331,S332,S341,S342) for acquiring weather information around a current position of the vehicle during a lapse time from a previous off time of the ignition switch 15 to a current time ; A weather determining means (S 333, S 343) for determining whether or not the vicinity of the current position is a weather liable to generate rust in the elapsed period based on the acquired weather information around the current position, and an elapsed time calculating means (S 352) for calculating an elapsed time from the previous off time of the ignition switch to the current time ; In this case, it is judged that the weather determining means is a weather easily generating rust, and when the elapsed time exceeds a determination time, an estimation means (S 36) for estimating that rust is generated in the disk rotor is provided. [0005]; can be connected to a weather server 20 that provides weather information via the Internet 19 [0013]).
Regarding claim 4:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 2, upon which this claim is dependent.
Ljungdahl further teaches:
wherein the amount of generated rust (The rust removal function may thus be carried out, for example, every 10 or 20 operating hours. [0013]; examiner is interpreting the time rate to be corresponding to an accumulated rust amount.) is any one of
an amount of generated rust in leaving the vehicle parked for a long time (Another vehicle parameter may also be time information, which may be measured, for example, with the aid of a timer. The time information may relate to, for example, the operating time or the shutdown time of the vehicle. [0013]) calculated through a rust generation rate (every 10 or 20 operating hours [0013]) in leaving the vehicle parked for a long time set by experimentation in advance and a leaving time (In this case, the associated activation condition is, for example, satisfied if the measured time duration is greater than a predefined threshold value. The rust removal function may thus be carried out, for example, every 10 or 20 operating hours. [0013]),
Doura further teaches:
wherein the amount of generated rust (a rust generating device that determines whether or not rust is generated in a disc rotor of a vehicle brake.  [0002]) is any one of
an amount of generated rust in rain calculated using a wiper operation in previous traveling (a rust generating device that determines whether or not rust is generated in a disc rotor of a vehicle brake. In this device, it is determined whether or not the wiper operation has been performed during one hour before the last stop by whether or not the wiper switch has been operated during the one hour. When the wiper operation is performed, the vehicle is stopped for a predetermined period with rainwater adhering to the disc rotor, and the disc rotor is highly likely to be rusted. [0002]) and the measuring sensor (Next, it is determined whether or not the stop state of the vehicle is greater than or equal to the set number of days. Here, the set number of days is the number of days that the disc rotor is likely to rust when rainwater is attached to the disc rotor, and if the vehicle is left for more than the set number of days, the disc it is estimated that rust has occurred on the rotor. [0002]; examiner is interpreting the clock/timer to be the measuring sensor.), 
an amount of generated rust in leaving the vehicle parked for a long time (the brake ECU 12 executes the rust generation time period determination program (S 35). [0021]) calculated through a rust generation rate (Since this determination time varies depending on the degree of occurrence of rust at the current position of the vehicle [0020]) in leaving the vehicle parked for a long time set by experimentation in advance (Since the degree of rust decreases, for example, according to the distance from the coastline at the current position of the vehicle and does not change when the distance exceeds a certain distance, the determination time is set so as to be larger in accordance with the distance from the coastline as shown in FIG. 5, and is set to be constant when the distance exceeds a predetermined distance or more, and is registered in the memory of the brake ECU 12 as the determination time map 25. [0020]) and a leaving time (As shown in FIG. 6, the current position of the vehicle which is transmitted from the navigation ECU 14 and stored in the memory, the distance from the shoreline at the current position, the current time, the previous off time of the ignition switch, and the previous off time of the ignition switch are calculated (S 351) and the elapsed time is calculated (S 352). [0021]; If brake ECU12 judges whether elapsed time exceed determination time (S354), it exceeds and a rust generating lapse time state flag will not be set and (S355) exceeded, The rust generation time state flag is reset (S 356), and it is then output whether or not the time required for rust generation has elapsed (S 357). [0022]),
an amount of generated rust in vapor condensation calculated by an amount of condensed vapor (the weather information acquiring means is humidity information acquiring means (S 341, S 342) for acquiring humidity information around a current position of the vehicle during an elapsed time from a time of the last time of the ignition switch (15) to a time of the current time [0007]), which is obtained by subtracting a minimum amount of saturated vapor during exposure from a vapor amount (it is determined whether or not the humidity around the current position exceeds the predetermined humidity based on the humidity information, [0011]; examiner is interpreting comparing a humidity value to a threshold value as equivalent to subtracting a minimum amount of saturated vapor that would cause rust to form.) immediately before exposure (acquiring humidity information around a current position of the vehicle during an elapsed time from a time of the last time of the ignition switch (15) to a time of the current time. [0007]), and an exposure time (Since this determination time varies depending on the degree of occurrence of rust at the current position of the vehicle, that is, the degree of rust generation, it is set to be smaller as the degree of rust generation is larger. [0020]),
Ljungdahl in view of Doura, Tsurumi, and Masaru does not teach:
and an amount of generated rust in vapor contact calculated by the vapor amount immediately before the exposure and the exposure time (the examiner is taking the alternative view which does not require all alternative limitations to be taught.).
Regarding claim 6:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 3, upon which this claim is dependent.
Doura further teaches:
wherein the environment information is acquired from the weather center during exposure (The rust generation estimation program 30 is executed to receive navigation information such as the current position of the vehicle, the distance from the coastline of the current position, and the current time, the previous off time of the ignition switch, and the weather information of the past predetermined period from the navigation ECU 14 (Step S 31, hereinafter, described as S 31). The navigation ECU 14 reads the current time from the time measuring device 24, and reads the time when the ignition switch 15 is turned off in the previous time from the time measuring device 24, and stores it as the previous off time of the ignition switch in the memory. [0014]) after starting the vehicle (When the ignition switch 15 is turned on, the brake ECU 12 and the navigation ECU 14 are activated, and the brake ECU 12 is operated. [0014]).
Regarding claim 7:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 1, upon which this claim is dependent.
Doura further teaches:
wherein the amount of generated rust is a maximum value (fig. 7, S361; the brake ECU 12 executes the rust generation estimation state program (S 36) shown in FIG. 7, and reads out the rust generation estimation state A, the rust generation estimation state B, and the rust occurrence time lapse state stored in the memory (S 361). It is judged whether or not the state is a rust generation estimated state, or a rust generation estimated state B, and a rust generation time period (S 362). If an affirmative determination is made, the rust generation estimation state flag is set (S 363) [0024]; examiner interpreting the cited art to represent judging a maximum value between the two calculated states.) in a plurality of the amounts of generated rust (the rust generation estimation state A, the rust generation estimation state B, and the rust occurrence time lapse state stored in the memory (S 361). [0024]).
Regarding claim 9:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 1, upon which this claim is dependent.
Kim further teaches:
wherein the control of rust removal is performed by (Various aspects of the present invention are directed to providing a method of controlling a regenerative braking cooperation for an electric vehicle, which is capable of removing rust of a disk surface through friction of a disk and a pad while the electric vehicle brakes, and stabilizing a frictional coefficient of the pad by analyzing a braking pattern of a driver and adjusting a ratio of a regenerative braking quantity and a hydraulic pressure braking quantity. [0011]) reducing an allowable amount of regenerative braking (fig. 5, regenerative braking force line going down) and increasing the amount of hydraulic braking (fig. 5, hydraulic braking force going up) corresponding to the reduced allowable amount of regenerative braking (fig. 5, shows the inverse relationship that is provided to maintain an overall braking force.).
Regarding claim 11:
Ljungdahl teaches:
An method for removing rust on a brake disk (A method for removing rust from a brake disk [claim 20]), comprising:
acquiring environment information (time information such as, for example, information concerning the operating time of the vehicle [0007]; examiner is interpreting the passage of time to constitute “environmental information” as it is independent of the vehicle.; Control unit 1 reads in individual sensor signals P.sub.1-P.sub.N [0020]; The condition "wet" is normally detected with the aid of a rain sensor. [0005]) by an environment information acquisition unit (Control unit 1 [0005]); 
calculating an amount of generated rust (a control unit which automatically activates a wheel brake if at least one vehicle parameter satisfies a particular predefined activation condition [0007]; examiner is interpreting this value to be a value that is meant to equate to “an amount of generated rust” that would form upon reaching the activation condition for that value.) using the environment information (time information such as, for example, information concerning the operating time of the vehicle [0007]; examiner is interpreting the passage of time to constitute “environmental information” as it is independent of the vehicle.) by a controller (a control unit);
determining whether or not the amount of generated rust exceeds a reference value (If at least one of the vehicle parameters satisfies a particular predefined activation condition, the rust removal function according to the present invention is performed by applying the brake shoes to the brake disks with a light brake pressure. This simply polishes away the rust present on the brake disk. This invention is in particular advantageous for electric and hybrid vehicles, since the hydraulic wheel brakes are used less often in these vehicles. [0007]) set in advance by controller (a particular predefined activation condition [0007]);
and driving, by a driver (fig. 1; a brake actuator 5 such as, for example, a hydraulic pump. [0017]), a brake system of a vehicle under the control of rust removal by the controller (If the activation condition is satisfied, brake actuator 5 is activated by control unit 1 via a control line 4 and automatically builds up a predefined brake pressure on wheel brakes 13, so that brake shoes 11 are applied to brake disks 12 and they simply abrade away the rust. The brake pressure is maintained for a predefined period of time. [0020]).
Doura also teaches:
acquiring environment information (A weather information acquiring means (S31,S331,S332,S341,S342) for acquiring weather information around a current position of the vehicle during a lapse time from a previous off time of the ignition switch 15 to a current time ; A weather determining means (S 333, S 343) for determining whether or not the vicinity of the current position is a weather liable to generate rust in the elapsed period based on the acquired weather information around the current position, and an elapsed time calculating means (S 352) for calculating an elapsed time from the previous off time of the ignition switch to the current time ; In this case, it is judged that the weather determining means is a weather easily generating rust, and when the elapsed time exceeds a determination time, an estimation means (S 36) for estimating that rust is generated in the disk rotor is provided. [0005];  can be connected to a weather server 20 that provides weather information via the Internet 19 [0013]) by an environment information acquisition unit (A weather information acquiring means (S31,S331,S332,S341,S342) [0005]);
Ljungdahl doesn’t explicitly teach, however Doura teaches:
calculating an amount of generated rust (the brake ECU 12 executes the rust generation estimation state program (S36) shown in FIG. 7 [0024]; multiplying the elapsed time by the amount of occurrence of rust at the current position of the vehicle [0025]) using the environment information by a controller (and reads out the rust generation estimation state A, the rust generation estimation state B, and the rust occurrence time lapse state stored in the memory (S 361). [0024]; If rain has fallen down, the rust generation estimated state A flag is set (S 334) [0015]; If a predetermined humidity is exceeded, the flag is set to "B" (S 344) [0017]);
determining whether or not the amount of generated rust exceeds a reference value (It is judged whether or not the state is a rust generation estimated state, or a rust generation estimated state B, and a rust generation time period (S362). If an affirmative determination is made, the rust generation estimation state flag is set (S 363) [0024]; Although not actuating the rust removal, it would be obvious to combine a braking method for removing rust with the rust determining system of Doura.) set in advance by controller (determined that the vicinity of the current position of the vehicle has become a weather in which rust is liable to be generated within the elapsed time and the elapsed time from the previous off time of the ignition switch to the current time exceeds the determination time, it is estimated that rust is generated in the disk rotor. [0009]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ljungdahl to include the teachings as taught by Doura to provide “a rust generation estimation device for a brake for a vehicle capable of estimating rust generation on a disk rotor of a brake based on weather information during a period of time when a vehicle is left” [Doura, 0004] which can account for multiple factors that could lead to rust buildup that would not be readily apparent to a driver.
Ljungdahl in view of Doura doesn’t explicitly teach, however Tsurumi teaches:
wherein an amount of hydraulic braking is increased (if an affirmative determination is made in step 13, that is, if it is determined that rust has occurred in all or part of the disk rotors 56, 58, 60, 62, the process proceeds to step 14. In step 14, when the driver operates the brake pedal 24, the EVECU 38 has priority over the in-wheel motor including the drive motors 72, 74, 76, 78, etc., and the cylinders 40, 42, 44, 46 and the brake caliper 48, A process using a disc brake composed of 50, 52, 54, etc. is performed. Accordingly, when an affirmative determination is made in step 13, the regenerative brake is temporarily stopped and the friction brake is preferentially used. [page 6]; examiner is interpreting the use of friction brakes and cancelling of regen brakes as “an amount of hydraulic braking is increased”.) as much as the amount of generated rust (In the subsequent step 15, the EV ECU 38 determines whether or not the rust of all the disk rotors 56, 58, 60, 62 has been removed. If it is determined that rust has not been completely removed (NO determination), the process returns to step 14 to continue the rust removal process. In contrast, if it is determined in step 15 that rust has been completely removed in all the disk rotors 56, 58, 60, 62 (YES determination), the rust removal process shown in FIG.  As described above, in this embodiment, rust is generated on all of the plurality of wheels (disc rotors 56, 58, 60, 62), and then the in-wheel motor (regenerative brake) and the disc brake (friction brake) are used. Since it becomes the structure which returns to cooperative regeneration, rust does not remain in either, Therefore, uniform braking without a bias can be performed. [page 7]; examiner is interpreting the checking and reapplication if there is still remaining rust as “increasing the friction braking as much as the rust” since the friction braking is limited to only what is required for complete removal to limit the amount of lost energy to heat.) for a preset time (In the subsequent step 15, the EV ECU 38 determines whether or not the rust of all the disk rotors 56, 58, 60, 62 has been removed. If it is determined that rust has not been completely removed (NO determination), the process returns to step 14 to continue the rust removal process. [page 7]; the examiner is interpreting the timing of loops where the program go from step 14 (cleaning) to step 15 (checking) as some predetermined time set up by the program.) immediately after the vehicle starts (The rust removal process shown in the figure is performed, for example, when the vehicle is started. [page 5]) when a regenerative braking is limited (when an affirmative determination is made in step 13, the regenerative brake is temporarily stopped and the friction brake is preferentially used. [page 6]) in order to remove rust on the brake disk (As a result, the rust generated in the disk rotors 56, 58, 60, 62 is removed by the friction material being pressed by the cylinders 40, 42, 44, 46, [page 6]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ljungdahl in view of Doura to include the teachings as taught by Tsurumi to provide “to provide a vehicular braking control device capable of jointly using a
regenerative brake and a friction brake for braking each wheel, and preventing degradation of the braking force and generation of the vibration and squeaking attributable to the rust by removing the rust generated on a disk rotor in an early stage” [Tsurumi, abstract] which can keep the brake rotors in optimal condition by being proactive about removing rust buildup early.
Ljungdahl in view of Doura and Tsurumi doesn’t explicitly teach, however Masaru teaches:
wherein an amount of rust removal is predicted by calculating an amount of applied hydraulic pressure whenever the hydraulic braking is performed (The above-described braking control unit 47 further includes the friction surface of the disc rotor 15 estimated by the rusting amount estimation unit 49 when the vehicle starts for the first time after the ignition switch 43 changes from OFF to ON (at the first start). The disc brake 19 performs braking control for rust removal in which the disc brake 19 generates friction braking force with an amount quantitatively determined according to the rusting amount of 15A. [page 4]; examiner notes that the hydraulic pressure is equivalent to the friction braking force as is known by a person having ordinary skill in the art.);
and wherein the amount of rust removal (If the determination of the amount of rusting is large (Yes at step S33), the disc brake 19 performs a process of generating a friction braking force that is 100% of a predetermined starting braking force (step S36). Thereby, when the rusting amount of the friction surface 15A is large, the rusting of the friction surface 15A by friction by the maximum braking at the start is efficiently and effectively performed, and the rusting amount of the friction surface 15A is large. [page 6]; When the rusting amount of the friction surface 15A is medium, rust removal of the friction surface 15A due to friction by the braking force at the time of starting is smaller than in the case of being large [page 6]; As described above, when the amount of rusting is small, the braking force at the time of starting is lower than the maximum value (n%), and the braking at the time of starting is completed at a low vehicle speed. Deterioration of energy economy is further reduced while ensuring that the process is performed in a short time. [page 6]) is proportional (as cite supra, depending on rusting amount (high, medium, or low, the resultant frictional braking force is proportional to the rusting amount in order to fully remove the rust.)) to the amount of hydraulic braking (when the rusting amount of the friction surface 15A is large, the rusting of the friction surface 15A by friction by the maximum braking at the start is efficiently and effectively performed [page 6]; examiner notes that friction braking is the hydraulic breaking.) and the amount of applied hydraulic pressure (when the rusting amount of the friction surface 15A is large, the rusting of the friction surface 15A by friction by the maximum braking at the start is efficiently and effectively performed [page 6]; examiner notes that the hydraulic pressure of the brakes is proportional to the breaking force.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ljungdahl in view of Doura and Tsurumi to include the teachings as taught by Masaru because “When the rusting amount of the friction surface 15A is medium, rust removal of the friction surface 15A due to friction by the braking force at the time of starting is smaller than in the case of being large, and in this case also after the vehicle starts When the brakes are operated for the first time, sufficient rust removal is ensured in a short time. By limiting the starting braking force to a value lower than the maximum value in this way, drag resistance due to braking is reduced as compared with the case where starting braking is performed at the maximum value, and deterioration of energy economy is reduced.” [Masaru, page 6].
Kim also teaches:
and wherein the amount of rust removal is proportional to the amount of hydraulic braking and the amount of applied hydraulic pressure (According to various embodiments of the present invention, it is possible to remove rust from the surface of the disk through the friction between the disk and the pad while the vehicle brakes by analyzing a braking pattern of a driver and adjusting a ratio of the regenerative braking quantity and the hydraulic pressure braking quantity, and to stabilize a frictional coefficient of the pad. [0020]; That is, in a case of a vehicle performing a fuel-efficiency centered gradual braking (weak braking), since the hydraulic pressure braking quantity is decreased, a surface correction operation of a disk and a pad is insufficient, and thus it is difficult to remove rust generated on the disk as illustrated in FIG. 2 [0038]; examiner is interpreting the above to signify that under normal regenerative braking circumstances, there is not enough hydraulic braking pressure to effectively remove rust, therefore the pressure of the hydraulic brakes are increased to effectively remove rust indicating that rust removal is proportional to hydraulic braking forces.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ljungdahl in view of Doura, Tsurumi, and Masaru to include the teachings as taught by Kim to “solving a dissatisfaction matter of the driver, such as a brake judder and squeal noise, caused by a problem of the surfaces of the brake disk and the brake pad. [Kim, 0055]” which results in safer and more consistent operation of the brakes.
Regarding claim 12:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 11, upon which this claim is dependent.
Ljungdahl further teaches:
wherein the environment information is generated by using a measuring sensor (fig. 1, sensors S1-Sn installed in controller 1; The condition "wet" is normally detected with the aid of a rain sensor. [0005]) installed in the environment information acquisition unit (fig. 1, controller 1).
Doura further teaches:
wherein the environment information is generated by using a measuring sensor (navigation ECU 14 is connected to a global positioning system (hereinafter, referred to as "GPS") 21 so that the present position of the vehicle can be grasped; navigation information such as the current position of the vehicle, the distance from the coastline of the current position, and the current time, the previous off time of the ignition switch [0014]) installed in the environment information acquisition unit (navigation ECU 14 [0013]).
Regarding claim 13:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 11, upon which this claim is dependent.
Doura further teaches:
wherein the environment information is acquired from a weather center (A weather information acquiring means (S31,S331,S332,S341,S342) for acquiring weather information around a current position of the vehicle during a lapse time from a previous off time of the ignition switch 15 to a current time ; A weather determining means (S 333, S 343) for determining whether or not the vicinity of the current position is a weather liable to generate rust in the elapsed period based on the acquired weather information around the current position, and an elapsed time calculating means (S 352) for calculating an elapsed time from the previous off time of the ignition switch to the current time ; In this case, it is judged that the weather determining means is a weather easily generating rust, and when the elapsed time exceeds a determination time, an estimation means (S 36) for estimating that rust is generated in the disk rotor is provided. [0005]; can be connected to a weather server 20 that provides weather information via the Internet 19 [0013]).
Regarding claim 14:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 12, upon which this claim is dependent.
Ljungdahl further teaches:
wherein the amount of generated rust (The rust removal function may thus be carried out, for example, every 10 or 20 operating hours. [0013]; examiner is interpreting the time rate to be corresponding to an accumulated rust amount.) is any one of
an amount of generated rust in leaving the vehicle parked for a long time (Another vehicle parameter may also be time information, which may be measured, for example, with the aid of a timer. The time information may relate to, for example, the operating time or the shutdown time of the vehicle. [0013]) calculated through a rust generation rate (every 10 or 20 operating hours [0013]) in leaving the vehicle parked for a long time set by experimentation in advance and a leaving time (In this case, the associated activation condition is, for example, satisfied if the measured time duration is greater than a predefined threshold value. The rust removal function may thus be carried out, for example, every 10 or 20 operating hours. [0013]),
Doura further teaches:
wherein the amount of generated rust (a rust generating device that determines whether or not rust is generated in a disc rotor of a vehicle brake.  [0002]) is any one of
an amount of generated rust in rain calculated using a wiper operation in previous traveling (a rust generating device that determines whether or not rust is generated in a disc rotor of a vehicle brake. In this device, it is determined whether or not the wiper operation has been performed during one hour before the last stop by whether or not the wiper switch has been operated during the one hour. When the wiper operation is performed, the vehicle is stopped for a predetermined period with rainwater adhering to the disc rotor, and the disc rotor is highly likely to be rusted. [0002]) and the measuring sensor (Next, it is determined whether or not the stop state of the vehicle is greater than or equal to the set number of days. Here, the set number of days is the number of days that the disc rotor is likely to rust when rainwater is attached to the disc rotor, and if the vehicle is left for more than the set number of days, the disc it is estimated that rust has occurred on the rotor. [0002]; examiner is interpreting the clock/timer to be the measuring sensor.), 
an amount of generated rust in leaving the vehicle parked for a long time (the brake ECU 12 executes the rust generation time period determination program (S 35). [0021]) calculated through a rust generation rate (Since this determination time varies depending on the degree of occurrence of rust at the current position of the vehicle [0020]) in leaving the vehicle parked for a long time set by experimentation in advance (Since the degree of rust decreases, for example, according to the distance from the coastline at the current position of the vehicle and does not change when the distance exceeds a certain distance, the determination time is set so as to be larger in accordance with the distance from the coastline as shown in FIG. 5, and is set to be constant when the distance exceeds a predetermined distance or more, and is registered in the memory of the brake ECU 12 as the determination time map 25. [0020]) and a leaving time (As shown in FIG. 6, the current position of the vehicle which is transmitted from the navigation ECU 14 and stored in the memory, the distance from the shoreline at the current position, the current time, the previous off time of the ignition switch, and the previous off time of the ignition switch are calculated (S 351) and the elapsed time is calculated (S 352). [0021]; If brake ECU12 judges whether elapsed time exceed determination time (S354), it exceeds and a rust generating lapse time state flag will not be set and (S355) exceeded, The rust generation time state flag is reset (S 356), and it is then output whether or not the time required for rust generation has elapsed (S 357). [0022]),
an amount of generated rust in vapor condensation calculated by an amount of condensed vapor (the weather information acquiring means is humidity information acquiring means (S 341, S 342) for acquiring humidity information around a current position of the vehicle during an elapsed time from a time of the last time of the ignition switch (15) to a time of the current time [0007]), which is obtained by subtracting a minimum amount of saturated vapor during exposure from a vapor amount (it is determined whether or not the humidity around the current position exceeds the predetermined humidity based on the humidity information, [0011]; examiner is interpreting comparing a humidity value to a threshold value as equivalent to subtracting a minimum amount of saturated vapor that would cause rust to form.) immediately before exposure (acquiring humidity information around a current position of the vehicle during an elapsed time from a time of the last time of the ignition switch (15) to a time of the current time. [0007]), and an exposure time (Since this determination time varies depending on the degree of occurrence of rust at the current position of the vehicle, that is, the degree of rust generation, it is set to be smaller as the degree of rust generation is larger. [0020]),
Ljungdahl in view of Doura, Tsurumi, and Masaru does not teach:
and an amount of generated rust in vapor contact calculated by the vapor amount immediately before the exposure and the exposure time (the examiner is taking the alternative view which does not require all alternative limitations to be taught.).
Regarding claim 16:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 13, upon which this claim is dependent.
Doura further teaches:
wherein the environment information is acquired from the weather center during exposure (The rust generation estimation program 30 is executed to receive navigation information such as the current position of the vehicle, the distance from the coastline of the current position, and the current time, the previous off time of the ignition switch, and the weather information of the past predetermined period from the navigation ECU 14 (Step S 31, hereinafter, described as S 31). The navigation ECU 14 reads the current time from the time measuring device 24, and reads the time when the ignition switch 15 is turned off in the previous time from the time measuring device 24, and stores it as the previous off time of the ignition switch in the memory. [0014]) after starting the vehicle (When the ignition switch 15 is turned on, the brake ECU 12 and the navigation ECU 14 are activated, and the brake ECU 12 is operated. [0014]).
Regarding claim 17:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 11, upon which this claim is dependent.
Doura further teaches:
wherein the amount of generated rust is a maximum value (fig. 7, S361; the brake ECU 12 executes the rust generation estimation state program (S 36) shown in FIG. 7, and reads out the rust generation estimation state A, the rust generation estimation state B, and the rust occurrence time lapse state stored in the memory (S 361). It is judged whether or not the state is a rust generation estimated state, or a rust generation estimated state B, and a rust generation time period (S 362). If an affirmative determination is made, the rust generation estimation state flag is set (S 363) [0024]; examiner interpreting the cited art to represent judging a maximum value between the two calculated states.) in a plurality of the amounts of generated rust (the rust generation estimation state A, the rust generation estimation state B, and the rust occurrence time lapse state stored in the memory (S 361). [0024]).
Regarding claim 19:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 11, upon which this claim is dependent.
Kim further teaches:
wherein the control of rust removal is performed by (Various aspects of the present invention are directed to providing a method of controlling a regenerative braking cooperation for an electric vehicle, which is capable of removing rust of a disk surface through friction of a disk and a pad while the electric vehicle brakes, and stabilizing a frictional coefficient of the pad by analyzing a braking pattern of a driver and adjusting a ratio of a regenerative braking quantity and a hydraulic pressure braking quantity. [0011]) reducing an allowable amount of regenerative braking (fig. 5, regenerative braking force line going down) and increasing the amount of hydraulic braking (fig. 5, hydraulic braking force going up) corresponding to the reduced allowable amount of regenerative braking (fig. 5, shows the inverse relationship that is provided to maintain an overall braking force.).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungdahl (U.S. Pub. No. 2013/0023382) in view of Doura (JP 2008101654), Tsurumi (JP2006103630), Masaru (JP2012126288), and Kim (U.S. Pub. No. 2017/0259671) in further view of Walter (EP 0874174).
Regarding claim 8:
Ljungdahl in view of Doura, Tsurumi, and Masaru teaches all the limitations of claim 7, upon which this claim is dependent.
Ljungdahl further teaches:
wherein a control of rust removal is maintained or controlled (If the activation condition is satisfied, brake actuator 5 is activated by control unit 1 via a control line 4 and automatically builds up a predefined brake pressure on wheel brakes 13, so that brake shoes 11 are applied to brake disks 12 and they simply abrade away the rust. The brake pressure is maintained for a predefined period of time. Optionally, fewer or more sensors S.sub.1-S.sub.n may also be provided, and accordingly fewer or more vehicle parameters may be monitored. [0020])
with a reference value of an allowable amount of rust removal set in advance (brake actuator 5 is activated by control unit 1 via a control line 4 and automatically builds up a predefined brake pressure on wheel brakes 13, so that brake shoes 11 are applied to brake disks 12 and they simply abrade away the rust. The brake pressure is maintained for a predefined period of time. [0020]; examiner is interpreting the above to represent a reference value set in advance that is used to determine how much rust is to be removed since the amount of pressure applied and a time of application can correspond to an amount of removed rust.).
Doura further teaches:
the maximum value of the amount of generated rust (fig. 7, S361; the brake ECU 12 executes the rust generation estimation state program (S 36) shown in FIG. 7, and reads out the rust generation estimation state A, the rust generation estimation state B, and the rust occurrence time lapse state stored in the memory (S 361). It is judged whether or not the state is a rust generation estimated state, or a rust generation estimated state B, and a rust generation time period (S 362). If an affirmative determination is made, the rust generation estimation state flag is set (S 363) [0024]; examiner interpreting the cited art to represent judging a maximum value between the two calculated states.)
Kim further teaches:
an amount of applied hydraulic pressure (by adjusting a ratio of the regenerative braking quantity and the hydraulic pressure braking quantity, and correct a change in a torque of the brake [0055]), 
a reference value of an allowable amount of rust removal set in advance (correct a change in a torque of the brake and a change in a thickness of the disk, thereby solving a dissatisfaction matter of the driver, such as a brake judder and squeal noise, caused by a problem of the surfaces of the brake disk and the brake pad. [0055]; examiner is interpreting the above to inherently represent “an allowable amount of rust removal” such that the disk thickness is reduced such that the judder and squeal noise is resolved since the rust is completely removed.).
Ljungdahl in view of Doura, Tsurumi, Masaru and Kim does not teach, however Walter teaches:
comparing the maximum value of the amount of generated rust (The critical limit of the permitted wear of the brake pads specified by the brake pad manufacturer depends directly on the friction work W R performed , so that the vehicle electronics 10 can set a limit value for W R which, when reached, requires replacement of the brake pads. [0018]; Although this reference teaches calculating regular wear of the brakes due to the amount of work performed by the brakes that correspond to an amount of wear, it would be within the scope of one developing a rust removal device to apply this calculation method for determining the amount of work required by the braking system to remove all of the built up rust while minimizing the wear to the actual brakes. See MPEP 2144.03) and an integral value (The current state of wear is determined by integrating wear parameters that are dependent on the braking force over the operating time. [0004]; the friction work W R from the current i (t) μ by the brake valve and the coefficient of friction according to 
    PNG
    media_image1.png
    18
    85
    media_image1.png
    Greyscale
 is determined and for the angle of the angular speed φ ω depending and the time t applies: 
    PNG
    media_image2.png
    18
    53
    media_image2.png
    Greyscale
; examiner is interpreting the integral value to represent the amount of work performed by the brakes which would correspond to an amount of rust removal from the brake disks.) of an amount of applied hydraulic pressure (W R , which is used as a measure of the brake lining wear, directly from the time-variable current i (t) through the electrically controlled brake valve 7. The current i (t) is usually specified by the brake control unit 9 as a function of the braking force to be set and regulated in conjunction with the controller 8; since the brake pads are of a fixed, known size the examiner is equating a braking force with a braking pressure since they are directly proportional to one another.), which is obtained by integrating a product of a proportionality constant (with k = constant [0016]) and a vehicle speed (The information about the angular advantageous in simple manner via the speed of the rail vehicle, and corresponding thereto the angular velocity ω can be derived, which are detected by the vehicle electronics 10th The following applies: where t denotes the time. [0014]) into the amount of applied hydraulic pressure (W R , which is used as a measure of the brake lining wear, directly from the time-variable current i (t) through the electrically controlled brake valve 7. The current i (t) is usually specified by the brake control unit 9 as a function of the braking force to be set and regulated in conjunction with the controller 8; since the brake pads are of a fixed, known size the examiner is equating a braking force with a braking pressure since they are directly proportional to one another.),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim to include the teachings as taught by Walter to provide “a method for monitoring the state of the brake lining wear at friction brakes”.
Regarding claim 18:
Ljungdahl in view of Doura, Tsurumi, Masaru, and Kim teaches all the limitations of claim 17, upon which this claim is dependent.
Ljungdahl further teaches:
wherein a control of rust removal is maintained or controlled (If the activation condition is satisfied, brake actuator 5 is activated by control unit 1 via a control line 4 and automatically builds up a predefined brake pressure on wheel brakes 13, so that brake shoes 11 are applied to brake disks 12 and they simply abrade away the rust. The brake pressure is maintained for a predefined period of time. Optionally, fewer or more sensors S.sub.1-S.sub.n may also be provided, and accordingly fewer or more vehicle parameters may be monitored. [0020])
with a reference value of an allowable amount of rust removal set in advance (brake actuator 5 is activated by control unit 1 via a control line 4 and automatically builds up a predefined brake pressure on wheel brakes 13, so that brake shoes 11 are applied to brake disks 12 and they simply abrade away the rust. The brake pressure is maintained for a predefined period of time. [0020]; examiner is interpreting the above to represent a reference value set in advance that is used to determine how much rust is to be removed since the amount of pressure applied and a time of application can correspond to an amount of removed rust.).
Doura further teaches:
the maximum value of the amount of generated rust (fig. 7, S361; the brake ECU 12 executes the rust generation estimation state program (S 36) shown in FIG. 7, and reads out the rust generation estimation state A, the rust generation estimation state B, and the rust occurrence time lapse state stored in the memory (S 361). It is judged whether or not the state is a rust generation estimated state, or a rust generation estimated state B, and a rust generation time period (S 362). If an affirmative determination is made, the rust generation estimation state flag is set (S 363) [0024]; examiner interpreting the cited art to represent judging a maximum value between the two calculated states.)
Kim further teaches:
an amount of applied hydraulic pressure (by adjusting a ratio of the regenerative braking quantity and the hydraulic pressure braking quantity, and correct a change in a torque of the brake [0055]), 
a reference value of an allowable amount of rust removal set in advance (correct a change in a torque of the brake and a change in a thickness of the disk, thereby solving a dissatisfaction matter of the driver, such as a brake judder and squeal noise, caused by a problem of the surfaces of the brake disk and the brake pad. [0055]; examiner is interpreting the above to inherently represent “an allowable amount of rust removal” such that the disk thickness is reduced such that the judder and squeal noise is resolved since the rust is completely removed.).
Ljungdahl in view of Doura, Tsurumi, Masaru and Kim does not teach, however Walter teaches:
comparing the maximum value of the amount of generated rust (The critical limit of the permitted wear of the brake pads specified by the brake pad manufacturer depends directly on the friction work W R performed , so that the vehicle electronics 10 can set a limit value for W R which, when reached, requires replacement of the brake pads. [0018]; Although this reference teaches calculating regular wear of the brakes due to the amount of work performed by the brakes that correspond to an amount of wear, it would be within the scope of one developing a rust removal device to apply this calculation method for determining the amount of work required by the braking system to remove all of the built up rust while minimizing the wear to the actual brakes. See MPEP 2144.03) and an integral value (The current state of wear is determined by integrating wear parameters that are dependent on the braking force over the operating time. [0004]; the friction work W R from the current i (t) μ by the brake valve and the coefficient of friction according to 
    PNG
    media_image1.png
    18
    85
    media_image1.png
    Greyscale
 is determined and for the angle of the angular speed φ ω depending and the time t applies: 
    PNG
    media_image2.png
    18
    53
    media_image2.png
    Greyscale
; examiner is interpreting the integral value to represent the amount of work performed by the brakes which would correspond to an amount of rust removal from the brake disks.) of an amount of applied hydraulic pressure (W R , which is used as a measure of the brake lining wear, directly from the time-variable current i (t) through the electrically controlled brake valve 7. The current i (t) is usually specified by the brake control unit 9 as a function of the braking force to be set and regulated in conjunction with the controller 8; since the brake pads are of a fixed, known size the examiner is equating a braking force with a braking pressure since they are directly proportional to one another.), which is obtained by integrating a product of a proportionality constant (with k = constant [0016]) and a vehicle speed (The information about the angular advantageous in simple manner via the speed of the rail vehicle, and corresponding thereto the angular velocity ω can be derived, which are detected by the vehicle electronics 10th The following applies: where t denotes the time. [0014]) into the amount of applied hydraulic pressure (W R , which is used as a measure of the brake lining wear, directly from the time-variable current i (t) through the electrically controlled brake valve 7. The current i (t) is usually specified by the brake control unit 9 as a function of the braking force to be set and regulated in conjunction with the controller 8; since the brake pads are of a fixed, known size the examiner is equating a braking force with a braking pressure since they are directly proportional to one another.),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Ljungdahl in view of Doura, Tsurumi, Masaru and Kim to include the teachings as taught by Walter to provide “a method for monitoring the state of the brake lining wear at friction brakes”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665